EXHIBIT 12.1 PACIFICORP STATEMENTS OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS OF DOLLARS) Nine-Month Nine-Month Period Ended PeriodEnded YearsEndedMarch31, September30,2007 December31,2006 2006 2005 2004 2003 Fixed Charges, as defined* Interest expense $ 230 $ 215 $ 280 $ 267 $ 256 $ 270 Estimated interest portion of rentals charged to expense 5 6 10 9 10 7 Preferred dividends of wholly owned subsidiaries - 19 48 Total fixed charges $ 235 $ 221 $ 290 $ 276 $ 285 $ 325 Earnings, as defined* Income (loss) from continuing operations $ 339 $ 161 $ 361 $ 252 $ 249 $ 142 Add (deduct): Provision for income taxes 164 86 199 169 144 97 Minority interest - Undistributed loss (income) of less than 50%owned affiliates - Fixed charges as above 235 221 290 276 285 325 Total earnings $ 738 $ 468 $ 850 $ 697 $ 678 $ 564 Ratio of earnings to fixed charges 3.1 x 2.1 x 2.9 x 2.5 x 2.4 x 1.7 x * Fixed charges represent consolidated interest charges, an estimated amount representing the interest factor in rents and preferred dividends of wholly-owned subsidiaries. Excluded from the fixed charges is interest on income tax contingencies that is included in income tax expense on the consolidated statements of income.Preferred stock dividends represent preferred dividend requirements multiplied by the ratio which pre-tax income from continuing operations bears to income from continuing operations. Earnings represent the aggregate of (a)income from continuing operations, (b)taxes based on income from continuing operations, (c)minority interest in the income of majority owned subsidiaries that have fixed charges, (d)fixed charges and (e)undistributed income of less than 50%owned affiliates without loan guarantees.
